Citation Nr: 1425692	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-28 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an increased rating, in excess of 20 percent, for diabetes mellitus II.

2. Entitlement to an increased rating, in excess of 10 percent, for left lower extremity neuropathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1961 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied increased ratings for diabetes mellitus and diabetic peripheral neuropathy of the left lower extremity.  

The issue of entitlement to an increased rating in excess of 40 percent for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's diabetes mellitus requires daily insulin treatment, restrictions on diet, and regulation of activities but there is no evidence of hospitalization.

2. The symptoms associated with the Veteran's left leg neuropathy are wholly sensory and generally mild.


CONCLUSIONS OF LAW

1. The criteria to establish a rating of 40 percent, but not higher, for diabetes mellitus II have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7931 (2013).

2. The criteria for a rating in excess of 10 percent for left leg neuropathy have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.119, 4.124a, Diagnostic Codes 7931-8520 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In February 2010, the RO sent a letter to the Veteran providing him notice, which satisfied the requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b).  The letter was prior to initial adjudication of his claims and explained how ratings and effective dates are determined, pursuant to Dingess/Hartman.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

VA and private medical records have been obtained and considered.  The record suggests that some private records were outstanding; however, in a July 2012 statement, the Veteran requested VA to move forward in the claims process without these private records.  The Veteran was afforded VA examinations for diabetes mellitus and peripheral neuropathy in December 2009, February 2010, August 2010, January 2012, and September 2013.  These examinations addressed the pertinent rating criteria, and there is no argument or indication that they were inadequate.  The Board has carefully reviewed the record and determines no additional development is necessary.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.




II. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

A. Diabetes mellitus II

Diabetes mellitus is rated under 38 C.F.R. §  4.119, Diagnostic Code 7913.  A 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet.  The criteria for a 40 percent rating are met where diabetes mellitus requires insulin, restricted diet, and regulation of activities.  The 60 percent rating criteria requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  In addition to the criteria for the 60 percent rating, a 100 percent rating requires more than one daily insulin injection and episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year.  See id.

The criteria for rating diabetes are conjunctive, that is, each criterion for any given rating must be met before that rating is awarded.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013).

The Veteran's diabetes requires daily insulin treatment, regulated diet, and restricted activities.  The VA examiner in December 2009 noted that the Veteran must take insulin and oral medication to control his symptoms more than once a day.  Similarly, private treatment records from the University of Rochester reflect that the Veteran took insulin twice a day along with other oral medications.  These same records and VA treatment records showed that the Veteran was restricting his diet to help control his diabetes.  He had education and sessions with nutritionists.  Additionally, the Veteran was prescribed exercise to help manage his diabetes.  In August 2013 VA treatment, the Veteran reported that sudden changes in his blood sugar caused him to be cautious and alter his routine so as not to affect his diabetes.  A June 2011 from his treating physician advised the Veteran to control his weight and have daily exercise to avoid kidney disease.  As such, the evidence supports a 40 percent disability rating for diabetes mellitus.     

B. Peripheral neuropathy

Diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve.  Id.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  As applicable here, paralysis of the sciatic nerve is rated under Diagnostic Code 8520.  38 C.F.R. § 4.124a.   

A 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve.  Id.  Moderately severe and severe incomplete paralysis of the sciatic nerve is rated at 40 and 60 percent disability, respectively.  Id.  Severe incomplete paralysis is characterized by marked muscular atrophy.  Id.

In a January 2012 statement, the Veteran reported having pain and tingling in his feet, having skin problems on his legs and feet, wearing diabetic socks, and his feet being cold a lot of the time.  During the February and August 2010 VA examinations, the examiners recorded numbness, paresthesias, and sores on the feet.  During the February 2010 examination, the Veteran reported pain and decreased sensation in his left big toe and the examiner noted an open sore on the bottom of the left big toe that could affect his ability to walk long distances.  

The August 2010 examiner recorded decreased sensation over the left big toe but normal sensation and reflexes in all other areas.  During the January 2012 VA examination, the examiner noted a mild condition of intermittent pain, mild paresthesias, mild numbness, and mild incomplete paralysis in the left lower extremity.  The Veteran had decreased sensation in the foot.  See 1/12 VA Examination.  Similarly, the VA examiner in September 2013 recorded mild constant pain, mild paresthesias, mild numbness, and mild incomplete paralysis.  The January 2012 and September 2013 examiners noted normal strength and reflexes, as well as no muscle atrophy.  The September 2013 examiner recorded normal light touch testing for the entirety of the left lower extremity.  

The Veteran's symptoms have been evaluated as mild by all examiners.  Further, guidance from the rating schedule explains that a disability with only sensory symptoms will generally be evaluated as mild.  See 38 C.F.R. § 4.124a.  The evidence does not show any decreased strength, reflexes, or muscle atrophy.  During the January 2012 VA examination, the Veteran stated that he did not believe the neuropathy would affect his ability to work.  There is no evidence of a greater level of incomplete paralysis.  As such, the evidence is against a rating in excess of 10 percent for left leg neuropathy.   Reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b).

C. Extra-schedular Considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The manifestations of the Veteran's diabetes mellitus II and peripheral neuropathy are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address required medication and lifestyle changes, as well as, the sensory symptoms the Veteran reported.  VA examinations recorded sores on the Veteran's feet/toes.  Such symptoms are not directly contemplated by the rating criteria for peripheral neuropathy.  However, there is no evidence of related factors such as frequent periods of hospitalization or marked interference with employment.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

The preponderance of the evidence supports a rating of 40 percent, but not higher, for diabetes mellitus but is against a rating in excess of 10 percent for left leg neuropathy.  See 38 C.F.R. §§ 4.119, 4.124a.  Therefore, the benefit of the doubt doctrine is inapplicable and a higher rating is denied.  See 38 C.F.R. § 4.3.  


ORDER

An increased rating of 40 percent for diabetes mellitus II is granted.

An increased rating for left leg neuropathy is denied.


REMAND

The Veteran's most recent examination for diabetes mellitus was in December 2009.  That examination did not include all finding needed to rate the disease.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a current examination for diabetes mellitus.  The examination report should include all findings needed to rate the disability in accordance with the rating schedule.

2.  Provide the Veteran with a statement of the case as to the issues of entitlement to an increased rating for right leg neuropathy.  This issue should be certified to the Board only if a timely substantive appeal is received.

3.  If any benefit sought in a perfected appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


